Exhibit 12.1 Ratio of Earnings To Combined Fixed Charges And Preferred Stock Dividends and Ratio of Earnings to Fixed Charges The following table sets forth the calculation of our ratio of earnings to combined fixed charges and preferred stock dividends for the years shown (dollars in thousands): For the Year Ended December 31, Net income before income taxes and noncontrolling interest Add:Fixed charges (Interest expense) Earnings as adjusted Fixed charges (interest expense) + preferred stock dividend Ratio of earnings to combined fixed charges and preferred stock dividends Ratio of earnings to fixed charges
